                             UNITED STATES DISTRICT COURT
                               DISTRICT OF CONNECTICUT
WE THE PATRIOTS USA, INC., Et al.             : CIVIL ACTION NO. 3:21-CV-00597 (JBA)
 Plaintiffs                                   :
                                              :
      v.                                      :
                                              :
CONNECTICUT OFFICE OF EARLY                   :
CHILDHOOD DEVELOPMENT, Et al.                 :
 Defendants                                   : July 29, 2021


                 STATE AGENCY DEFENDANTS’ MOTION TO DISMISS

        Pursuant to Fed. R. Civ. P. 12(b)(1) and (6), the Defendants, the Connecticut Office of

Early Childhood Development, the Connecticut Department of Education, and the Connecticut

Department of Public Health (collectively, “State Agency Defendants”), hereby move to dismiss

the Plaintiffs’ Complaint in its entirety.

        As set forth in the attached memorandum of law, counts one through four, and all claims

brought by the two associational plaintiffs, must be dismissed pursuant to Rule 12(b)(1) for lack

of subject matter jurisdiction. Moreover, all five counts must be dismissed pursuant to Rule

12(b)(6) for failure to allege sufficient facts upon which relief may be granted.

                                                      DEFENDANTS
                                                      CT Office of Early Childhood, CT Dept. of
                                                      Education, and CT Dept. of Public Health

                                                      WILLIAM TONG
                                                      ATTORNEY GENERAL

                                              BY:     /s/ Timothy J. Holzman
                                                      Timothy J. Holzman
                                                      Assistant Attorney General
                                                      Federal Bar No. ct30420
                                                      165 Capitol Avenue
                                                      Hartford, CT 06106
                                                      Tel: (860) 808-5210
                                                      Fax: (860) 808-5385
                                                      Timothy.Holzman@ct.gov


                                                 1
                                                      Darren P. Cunningham
                                                      Michael Skold
                                                      Alayna M. Stone
                                                      Assistant Attorneys General


                                       CERTIFICATION


       I hereby certify that on July 29, 2021, a copy of the foregoing was filed electronically and

served by mail on anyone unable to accept electronic filing. Notice of this filing will be sent by

e-mail to all parties by operation of the court’s electronic filing system or by mail to anyone

unable to accept electronic filing as indicated on the Notice of Electronic Filing. Parties may

access this filing through the court’s CM/ECF System.



                                                      /s/ Darren P. Cunningham
                                                      Darren P. Cunningham
                                                      Assistant Attorney General




                                                 2
